I concur. As stated in the opinion, if the plaintiff could convey water through the ditch without obtaining the consent of the owner of the servient tenement or without condemnation on the theory that he was only using nonconsumptively the water which others had a right to transfer through the ditch, his rights in relation to the owner of the servient tenement were subject to the same restrictions and limitations as the rights of the water users of whose transfer right he was taking advantage.
The right of those water users to convey water to their dominant estates was subject to a reasonable use of the *Page 110 
servient estate for the purposes for which it was naturally suited, unles by prescriptive right such uses were limited to the point where the owner of the dominant estate could not pollute the water by such natural use. So far as the original users of the ditch were concerned no such prescriptive right to limit defendant's uses was shown. Plaintiff's rights, therefore, cannot arise any higher than the rights of owners of the ditch, which were to take the water as it came to them, subject to such impurities as the reasonable use of the defendant's land might add to the water. The nonconsumptive use of plaintiff was, therefore, also subject to this same burden. I am not certain that I see the relevancy of cases which treat of the duty of the owners of the easement to keep in repair the right of way (ditch in this case.) Those cases which hold that the duty to repair the canal is on the users even though the damage is done by the owner of the servient estate in the reasonable use of his own land, may have value for reasoning purposes. *Page 111